           Case 1:18-vv-01054-UNJ Document 41 Filed 12/05/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1054V
                                     Filed: October 4, 2019
                                         UNPUBLISHED


    YVONNE WILSON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On July 18, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered from a right shoulder injury as a result of
receiving the influenza vaccine on October 13, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On September 30, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On October 2, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $50,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01054-UNJ Document 41 Filed 12/05/19 Page 2 of 4



proffered award. Id. Based on the record as a whole, I find that petitioner is entitled to
an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $50,000.00 in the form of a check payable to petitioner, Yvonne
Wilson. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01054-UNJ Document 41 Filed 12/05/19 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
YVONNE WILSON,                       )
                                     )
            Petitioner,              )
                                    )   No. 18-1054V
      v.                            )   Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On September 26, 2019, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on September 30, 2019,

the Chief Special Master issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”).

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$50,000.00 which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C.    § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
          Case 1:18-vv-01054-UNJ Document 41 Filed 12/05/19 Page 4 of 4



II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $50,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division


                                                s/Christine Mary Becer
                                              CHRISTINE MARY BECER
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 616-3665

Date:      October 2, 2019




                                                 2
